14 A.3d 1005 (2011)
300 Conn. 920
Norman GAINES
v.
COMMISSIONER OF CORRECTION.
No. SC 18760
Supreme Court of Connecticut.
Decided March 16, 2011.
C. Robert Satti, Jr., supervisory assistant state's attorney, and John C. Smriga, state's attorney, in support of the petition.
James B. Streeto, assistant public defender, in opposition.
*1006 The respondent's petition for certification for appeal from the Appellate Court, 125 Conn.App. 97, 7 A.3d 395 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the judgment of the habeas court determining that the petitioner's trial counsel had rendered ineffective assistance of counsel and was entitled to a new trial because said ineffective assistance was prejudicial to the petitioner?"